Case 2:21-cv-00496-RSM Document 1 Filed 04/13/21 Page 1 of 7




                                              2:21-cv-00496 RSM
Case 2:21-cv-00496-RSM Document 1 Filed 04/13/21 Page 2 of 7
Case 2:21-cv-00496-RSM Document 1 Filed 04/13/21 Page 3 of 7
Case 2:21-cv-00496-RSM Document 1 Filed 04/13/21 Page 4 of 7
Case 2:21-cv-00496-RSM Document 1 Filed 04/13/21 Page 5 of 7
Case 2:21-cv-00496-RSM Document 1 Filed 04/13/21 Page 6 of 7
Case 2:21-cv-00496-RSM Document 1 Filed 04/13/21 Page 7 of 7
